United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2805
                                    ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Gerardo Vasquez-Rodriguez, also         * of Minnesota.
known as Raul Gonzales Munoz,           *
also known as Jose R. Gerero, also      *         [UNPUBLISHED]
known as Raul Acosta-Munoz,             *
                                        *
            Appellant.                  *
                                   ___________

                            Submitted: April 6, 2001

                                Filed: April 12, 2001
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Gerardo Vasquez-Rodriguez, a Mexican citizen, appeals the sentence of
66 months imprisonment and 3 years supervised release imposed on him by the district
court1 after he pleaded guilty to illegal reentry following deportation, in violation of


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
8 U.S.C. § 1326(b)(2). On appeal, counsel moved to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), filing a brief in which she argued that the court erred
by not granting a more substantial downward departure.

       We conclude Mr. Vasquez-Rodriguez’s sentence is unreviewable. See United
States v. Arps, 197 F.3d 1202, 1203 (8th Cir. 1999) (per curiam) (challenge to extent
of downward departure is unreviewable); United States v. Nguyen, 46 F.3d 781, 783
(8th Cir. 1995) (defendant who explicitly and voluntarily exposes himself to specific
sentence may not challenge that punishment on appeal); United States v. Dutcher,
8 F.3d 11, 12 (8th Cir. 1993) (extent of downward departure is unreviewable,
regardless of court’s reasons for refraining from departing further).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                          -2-